Order entered November 30, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00034-CR

                                ANTUAN SPENCER, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F14-53001-Y

                                           ORDER
          On November 7, 2016, we entered an order that court reporter Vearneas Faggett not sit

until she filed the reporter’s record in this appeal. Because the reporter’s record has now been

filed, we VACATE that portion of our November 7, 2016 order that orders Vearneas Faggett not

to sit.

          We DIRECT the Clerk to transmit copies of this order to the Honorable Elizabeth

Frizell, Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, Official Court

Reporter, Criminal District Court No. 7; the Dallas County Auditor’s Office; and to counsel for

all parties.


                                                      /s/   ADA BROWN
                                                            JUSTICE